[Cite as State v. Ropp, 2014-Ohio-2462.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-13-21

        v.

MICHAEL PAUL ROPP,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                            Trial Court No. 13-CR-0059

                                      Judgment Affirmed

                               Date of Decision: June 9, 2014




APPEARANCES:

        Alison Boggs for Appellant

        Terry L. Hord for Appellee
Case No. 14-13-21


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Michael Ropp (“Ropp”) brings this appeal from

the judgment of the Court of Common Pleas of Union County. Ropp claims on

appeal that the trial court considered inappropriate evidence at the sentencing

hearing and erred in sentencing him to consecutive sentences. For the reasons set

forth below, the judgment is affirmed.

       {¶2} On April 17, 2013, the Union County Grand Jury indicted Ropp on

seven counts: 1) Engaging in a Pattern of Corrupt Activity in violation of R.C.

2923.32(A)(1), (B)(1), a felony of the first degree; 2) Trafficking in Heroin in

violation of R.C. 2925.03(A)(1), (C)(6)(a), a felony of the fifth degree; 3)

Trafficking in Heroin in violation of R.C. 2925.03(A)(1), (C)(6)(c), a felony of the

fourth degree; 4) Trafficking in Heroin in violation of R.C. 2925.03(A)(1),

(C)(6)(c), a felony of the fourth degree; 5) Trafficking in Heroin in violation of

R.C. 2925.03(A)(1), (C)(6)(c), a felony of the third degree; 6) Trafficking in

Heroin in violation of R.C. 2925.03(A)(1), (C)(6)(c), a felony of the fourth degree;

and 7) Possessing Criminal Tools in violation of R.C. 2923.24(A), (C), a felony of

the fifth degree. Doc. 2. Ropp was arraigned on April 25, 2013 and entered pleas

of not guilty. Doc. 7. On August 27, 2013, Ropp changed his plea from not guilty

to guilty to all counts of the indictment. Doc. 36. There was no agreement as to

sentencing.


                                         -2-
Case No. 14-13-21


       {¶3} The sentencing hearing was held on October 21, 2013. Doc. 41. The

trial court determined that Count 2 and Count 7 were allied offenses which

merged, and the State chose to have Ropp sentenced on Count 2. Id. The trial

court then sentenced Ropp to prison terms of five years on Count 1, six months on

Count 2, twelve months on Count 3, fifteen months on Count 4, twenty-four

months on Count 5, and fifteen months on Count 6 with all sentences to be served

consecutive to the others. Id. As a result, the combined prison term imposed was

eleven years with jail time credit of 201 days as of the date of sentencing. Id. On

November 19, 2013, Ropp filed his notice of appeal. Doc. 48. On appeal, Ropp

raises the following assignments of error.

                            First Assignment of Error

       The trial court erred at [Ropp’s] sentencing hearing when it
       permitted [the State] to present evidence of unrelated situations
       and inferred [Ropp] participated, which prejudiced [Ropp].

                          Second Assignment of Error

       The trial court erred when it sentenced Ropp to consecutive
       sentences.

       {¶4} In the first assignment of error, Ropp challenges the presentation by

the State of alleged offenses for which Ropp was never charged or convicted at

sentencing as justification for a longer sentence. When sentencing a defendant for

a felony, the trial court must be guided by the purposes of felony sentencing set



                                        -3-
Case No. 14-13-21


forth in R.C. 2929.11 and consider the mandatory factors set forth in R.C.

2929.12.

      (A) A court that sentences an offender for a felony shall be
      guided by the overriding purposes of felony sentencing. The
      overriding purposes of felony sentencing are to protect the
      public from future crime by the offender and others and to
      punish the offender. To achieve those purposes, the sentencing
      court shall consider the need for incapacitating the offender,
      deterring the offender and others from future crime,
      rehabilitating the offender, and making restitution to the victim
      of the offense, the public, or both.

      (B) A sentence imposed for a felony shall be reasonably
      calculated to achieve the two overriding purposes of felony
      sentencing set forth in division (A) of this section, commensurate
      with and not demeaning to the seriousness of the offender’s
      conduct and its impact upon the victim, and consistent with
      sentences imposed for similar crimes committed by similar
      offenders.

      (C) A court that imposes a sentence upon an offender for a
      felony shall not base the sentence upon the race, ethnic
      background, gender, or religion of the offender.

R.C. 2929.11.

      (A) Unless otherwise required by [R.C. 2929.13 or 2929.14], a
      court that imposes a sentence under this chapter upon an
      offender for a felony has discretion to determine the most
      effective way to comply with the purposes and principles of
      sentencing set forth in [R.C. 2929.11]. In exercising that
      discretion, the court shall consider the factors set forth in
      divisions (B) and (C) of this section relating to the seriousness of
      the conduct and the factors provided in divisions (D) and (E) of
      this section relating to the likelihood of the offender’s recidivism
      and, in addition, may consider any other factors that are
      relevant to achieving those purposes and principles of
      sentencing.

                                      -4-
Case No. 14-13-21



      (B) The sentencing court shall consider all of the following that
      apply regarding the offender, the offense, or the victim, and any
      other relevant factors as indicating that the offender’s conduct is
      more serious than conduct normally constituting the offense:

      ***

      (2) The victim of the offense suffered serious physical,
      psychological, or economic harm as a result of the offense.

      ***

      (6) The offender’s relationship with the victim facilitated the
      offense.

      (7) The offender committed the offense for hire or as a part of
      an organized criminal activity.

      ***

      (C) The sentencing court shall consider all of the following that
      apply regarding the offender, the offense, or the victim, and any
      other relevant factors, as indicating that the offender’s conduct
      is less serious than conduct normally constituting the offense:

      (1) The victim induced or facilitated the offense.

      ***

      (3) In committing the offense, the offender did not cause or
      expect to cause physical harm to any person or property.

      ***

      (D) The sentencing court shall consider all of the following that
      apply regarding the offender, and any other relevant factors, as
      factors indicating that the offender is likely to commit future
      crimes.


                                      -5-
Case No. 14-13-21


       ***

       (2) The offender previously was adjudicated a delinquent child
       pursuant to [R.C. 2151] or the offender has a history of criminal
       convictions.

       (3) The offender has not been rehabilitated to a satisfactory
       degree after previously being adjudicated a delinquent child * *
       * or the offender has not responded favorably to sanctions
       previously imposed for criminal convictions.

       (4) The offender has demonstrated a pattern of drug or alcohol
       abuse that is related to the offense, and the offender refuses to
       acknowledge that the offender has demonstrated that pattern, or
       the offender refuses treatment for the drug or alcohol abuse.

       (5) The offender shows no genuine remorse for the offense.

       (E) The sentencing court shall consider all of the following that
       apply regarding the offender, and any other relevant factors, as
       factors indicating that the offender is not likely to commit future
       crimes:

       ***

       (5) The offender shows genuine remorse for the offense.

R.C. 2929.12. Generally, the trial court is not limited to only considering the facts

related directly to the conviction. State v. Bowsher, 186 Ohio App.3d 162, 2010-

Ohio-951, 926 N.E.2d 714 (2d Dist.). Courts have historically been permitted to

consider hearsay evidence, evidence of an offender’s criminal history, the facts

concerning charges dismissed, and even offenses for which charges were not filed,

but were addressed in the presentence investigation (“PSI”). Id. This court has

previously held that evidence of other crimes, including crimes for which no

                                        -6-
Case No. 14-13-21


charges were filed can be considered at sentencing. State v. Ford, 3d Dist. Union

No. 14-10-07, 2010-Ohio-4069, ¶19. The holding in Ford is based partially upon

the Ohio Supreme Court’s holding in State v. Cooey, 46 Ohio St.3d 20, 35, 544

N.E.2d 895 (1989). In Cooey, the PSI contained information regarding offenses

for which the defendant had never been charged. The Ohio Supreme Court held

that those alleged offenses were properly in the PSI, though may have been more

appropriate for the social history, and thus could be considered by the trial court at

sentencing.

       {¶5} However, this court has also held that the ability of the trial court to

consider evidence of other offenses for which there was no conviction is not

completely unfettered. See State v. Blake, 3d Dist. Union No. 14-03-33, 2004-

Ohio-1952. “The trial court’s consideration cannot indicate a bias toward the

defendant indicating that the trial court believes that the defendant is guilty of the

charges which were dismissed.” Id. at ¶ 5.       “[W]e have recognized that a trial

court is not vested with authority to consider allegations of conduct that have not

been adjudicated in a court of law.” State v. Hartley, 3d Dist. Union No. 14-11-

29, 2012-Ohio-4108, ¶33. “Allowing a sentence to be imposed on the basis of

such conduct ‘would permit a defendant to be punished for offenses without a trial

or an opportunity to defend oneself by cross-examining the witnesses.’” State v.




                                         -7-
Case No. 14-13-21


Montgomery, 3d Dist. Crawford No. 3-08-10, 3-08-11, 2008-Ohio-6182, ¶13

(quoting State v. Park, 3d Dist. Crawford No. 3-06-14, 2007-Ohio-1084).

       {¶6} This court notes that the alleged offenses in this case were not

mentioned in the PSI, but instead were raised by direct testimony. The challenged

testimony discussed how the heroin allegedly brought into the county and

allegedly supplied by Ropp had resulted in a drug overdose of one woman and the

drug overdose and related death of a second woman. Ropp was not charged with

either of these offenses. At the sentencing hearing, the trial court did not discuss

the alleged offenses for which no charges were brought.             However, in the

sentencing entry, the trial court spent several pages discussing this testimony. The

trial court clearly considered this evidence in reaching its sentence.

       {¶7} The statute permits the trial court to consider any relevant factors as to

sentencing. This would include the effect of the charged offenses on individual

members of society. Although a trial court must be cautious not to solely impose a

sentence based upon what might have happened, it can consider how the offenses

for which the defendant was convicted affect others. In this case, Ropp was

convicted and sentenced on one first degree felony, one third degree felony, three

fourth degree felonies, and one fifth degree felony. The sentencing range for a

first degree felony is three to ten years in prison. R.C. 2929.14(A)(1). The trial

court imposed a sentence of five years in prison.         The sentencing range for


                                         -8-
Case No. 14-13-21


felonies of the third degree is one to five years in prison. R.C. 2929.14(A)(3).

The trial court imposed a sentence of two years in prison. The three fourth degree

felonies had sentencing ranges of six to eighteen months in prison.           R.C.

2929.14(A)(4). Here, the trial court imposed prison sentences of twelve months,

fifteen months, and fifteen months respectively for each of the offenses. For a

fifth degree felony, the range of prison terms can be six to twelve months. R.C.

2929.14(A)(5). The trial court imposed a minimum sentence of six months for the

fifth degree felony. All of the sentences imposed were within the range permitted

by law.    None of the sentences imposed were maximum sentences and the

sentence for the first degree felony, the third degree felony, and the fifth degree

felony, were towards the bottom of the ranges. The sentences imposed were those

recommended by the State. Additionally, Ropp admitted to having an ongoing

drug problem and has an extensive criminal record. Given all of this information,

the record does not indicate that the sentences imposed were excessive or that the

trial court was biased by the uncharged offenses when it imposed the sentences.

Thus, the first assignment of error is overruled.

       {¶8} In the second assignment of error, Ropp claims that the trial court

erred by imposing consecutive sentences.

       If multiple prison terms are imposed on an offender for
       convictions of multiple offenses, the court may require the
       offender to serve the prison terms consecutively if the court finds
       that the consecutive service is necessary to protect the public

                                         -9-
Case No. 14-13-21


      from future crime or to punish the offender and that consecutive
      sentences are not disproportionate to the seriousness of the
      offender’s conduct and to the danger the offender poses to the
      public, and if the court also finds any of the following:

      ***

      (b) At least two of the multiple offenses were committed as part
      of one or more courses of conduct, and the harm caused by two
      or more of the multiple offenses so committed was so great or
      unusual that no single prison term for any of the offenses
      committed as part of any of the courses of conduct adequately
      reflects the seriousness of the offender’s conduct.

      (c) The offender’s history of criminal conduct demonstrates
      that consecutive sentences are necessary to protect the public
      from future crime by the offender.

R.C. 2929.14(E)(4). Here, the trial court found as follows.

      The Court has considered the record, oral statements, the need
      for deterrence, incapacitation, rehabilitation and restitution, the
      principles and purposes of sentencing under R.C. 2929.11, and
      has balanced the seriousness and recidivism factors under R.C.
      2929.12

      The Court finds that the shortest prison term would demean the
      seriousness of the offense and would not protect the public.

      The Court further finds that consecutive sentences are necessary
      to protect the public from future crime and to punish the
      Defendant and that consecutive sentences are not
      disproportionate to the seriousness of the Defendant’s conduct
      and to the danger the Defendant poses to the public.

      The Court further finds that the Defendant’s history of criminal
      conduct demonstrates that consecutive sentences are necessary
      to protect the public from future crime by the Defendant.



                                       -10-
Case No. 14-13-21


Sentencing Entry, 7-8. The trial court considered all of the factors and made the

required findings. These findings are supported by the record. Thus, the trial

court did not err in imposing consecutive sentences. The second assignment of

error is overruled.

       {¶9} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Union

County is affirmed.

                                                             Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                      -11-